Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, 2 November 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


   
ce 2 novembre 1778. a la thuillerie
L’éspérance que j’avois de vous voir ici mon chér papa m’a empésché de vous écrire pour le thé de samedi; l’éspérance est le reméde de tous nos meaux: souffre t’on, on éspére la fin du mal; est t’on avéc des amis, on éspére y réstér toujours; en est on loin on éspére les allér retrouvér; il ne me réste que ce dérniér point d’éspérance; je vais comptér les jours, les heures, les instants; chaque instant passé me rapprochera de vous, on aime a vieillir quand c’est le seul moyen de se réunir a ceux qu’on aime: l’homme; qui prise tant la vie, chérche sans césse a l’abrégér; il projétte, désire; sans l’avenir il lui semble qu’il ne posséde rien:— lorsque mes enfants seronts grands—dans dix ans, le bois de mon jardin me donnera de l’ombre—les années s’écoullent, puis on les regréttent—j’aurois pû faire t’elle chose dit on alors—si je n’avois que 25 ans je ne ferois pas t’elle folie dont je me repens— le sage seul jouit du présent, ne regrétte pas le passé, et attend paisiblement l’avenir; le sage qui comme vous mon papa, a passé sa jeunésse a s’instruire et a éclairér ses semblables, et son age mur, a leur procurér la libérté: porte un oeil de complaisance sur le passé, jouit du présent; et attend la récompense de ses travaux dans l’avenir; mais combien y a t’il de sages— je tasche de le devenir, je le suis en quelques points; je ne fais nul cas des richésses, la vanité a peu de prises sur mon coeur, j’aime a remplir mes devoirs, je pardonne volontier a la société, ses érreurs, ses injustices; mais j’aime mes amis avéc une idolastrie qui me fais souvent bien du mal; une imagination prodigieuse, une ame de feu; l’emporteront toujours sur tous mes projéts et mes réfléctions; je le vois, il faut mon papa que je ne prétende jamais qu’a la seule pérféction d’aimer au plus possible puisse cétte qualité vous faire toujours aimér votre fille:

Ne m’écrirai vous pas un mot; un mot de vous me fais tant de plaisir c’est toujours bien bon françois de dire je vous aime; mon coeur vá toujours au devant de ce mot si chér, quand c’est vous qui me le distes:
Vous sçavés donc toujours alliér une grande sagésse a un grain d’éspiéglerie; vous demandés de mes nouvélles a Brillon a l’instant ou vous recevés une léttre de moi; vous faittes l’abandonné au moment ou l’on vous choie; et puis vous riés comme un fou, lorsque la méche est découvérte, óh je sçais de vos nouvélles:
Adieu mon aimable pápa, nos bons voisins partent, il n’est plus de jours de thé ou vous retrouvér; je vous écrirai malgré cela au moins une fois la semaine; puisse mes léttres estre un plaisir pour vous; comme vous aimér, et vous le dire est un besoin pour mon coeur: j’ai l’honneur d’éstre: Votre trés humble et trés obéissante sérvante
D’hardancourt Brillon

J’ai été hiér dans un beau lieu (Ermenonville) ou l’on vous réspécte et vous désire; j’ai dit que j’ésperois qu’un jour nous irions emsemble, on ne m’a parlé que de vous; vous devés jugér que sans le sçavoir on ne pouvoit me faire mieux la cour: Maman, mes enfants mlle jupin vous présentent leurs hommages oserois- je vous priér de faire mes amitiés a mr. franklinét:


  
Addressed: A Monsieur / Monsieur Benjamin Franklin / député des états unis de L’amérique a / passy / A Passy prés paris 007
